Exhibit 10.5.2

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Second Amendment”) is entered
into as of the 8th day of December, 2010, by and between ProLogis, a Maryland
real estate investment trust, (the “Landlord”) and Ikanos Communications, Inc.,
a Delaware corporation (the “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have entered into a Lease dated February 7th, 2006,
and as further amended by that certain First Amendment to Lease Agreement dated
June 18th, 2006, pursuant to which Landlord leased to Tenant certain premises
consisting of approximately 37,266 square feet located at 47669 Fremont
Boulevard, Fremont, California 94538 (the “Premises”), such lease, as heretofore
modified, being herein referred to as the “Lease”.

WHEREAS, Landlord and Tenant desire to modify the Lease on the terms and
conditions set forth below.

A G R E E M E N T:

NOW THEREFORE, in consideration of the Premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

  1.

The Lease Term is extended for Sixty (60) months, such that the Lease shall
terminate on March 31, 2016 (the “Second Extension Term”). All of the terms and
conditions of the Lease shall remain in full force and effect during such
extension period except as expressly provided herein.

 

  2.

The monthly Base Rent due and payable under this Lease is hereby amended and
shall be as following through the Second Extension Term:

 

    Period       Monthly Base Rent

January 1, 2011

  through   May 31, 2011          $0.00*

June 1, 2011

  through   March 31, 2013   $18,633.00

April 1, 2013

  through   March 31, 2014   $20,496.30

April 1, 2014

  through   March 31, 2015   $21,241.62

April 1, 2015

  through   March 31, 2016   $21,986.94

*Tenant shall be responsible for operating expenses during free rent period.

 

  3.

Notwithstanding anything contained herein to the contrary, Landlord shall
contribute a Tenant Improvement Allowance up to a maximum amount of $37,266.00
(the “TI Allowance”), toward the Alterations to the Premises which includes but
is not limited to paint, carpet, vinyl composition tile, and office
removal/demolition, and foam based fire suppression system for the server room
(“Second Amendment Alterations”), which such payment shall be made by Landlord
to Tenant within 30 days following (i) completion of the Second Amendment
Alterations, (ii) Landlord’s receipt of Tenant’s invoice substantiating the
costs related thereto, and (iii) Landlord’s receipt of final lien waivers from
all contractors and subcontractors who did work on the Second Amendment
Alterations. Landlord shall be under no obligation to pay for any Alterations to
the Premises in excess of the TI Allowance. Further, such TI Allowance shall
only be available for Tenant’s use through December 31, 2011, and Tenant hereby
waives any and all rights to any unused portion of the TI Allowance remaining as
of January 1, 2012.

 

  4.

Effective upon the full execution of the Second Amendment and in reference to
Section 17, titled “Assignment and Subletting”, the following portion of
Section 17(ii) shall be deleted in its entirety:

“the assignee or sublessee does not have a net worth calculated according to
generally accepted accounting principles at least equal to the greater of the
net worth of Tenant immediately prior to such assignment or sublease or the net
worth of the Tenant at the time it executed the Lease;”

and is hereby replaced with the following:

“the assignee does not have a net worth calculated according to generally
accepted accounting principles at least equal to the greater of the net worth of
Tenant immediately prior to such assignment or the net worth of the Tenant at
the time it executed the Lease;”



--------------------------------------------------------------------------------

  5.

Effective upon the full execution of the Second Amendment and in reference to
Section 17, titled “Assignment and Subletting”, the following portion of
Section 17(vii) shall be deleted in its entirety:

“the assignment or sublet is to another tenant in the Project and is at rates
which are below those charged by Landlord for comparable space in the Project;”

and is hereby replaced with the following:

“the assignment is to another tenant in the Project and is at rates which are
below those charged by Landlord for comparable space in the Project;”

 

  6.

Effective upon the full execution of the Second Amendment and in reference to
Section 17, titled “Assignment and Subletting”, the following portion of
Section 17(ix) shall be deleted in its entirety:

“the proposed assignee or sublessee is a governmental agency.”

and is hereby replaced with the following:

“the proposed assignee is a governmental agency.”

 

  7.

Tenant shall continue to have the renewal option set forth in Addendum 3 of the
original Lease, which shall be exercisable prior to the expiration of the Second
Extension Term in strict compliance with the terms of such renewal option.

 

  8.

All other rights to cancel under the Cancellation Option of Addendum 4 are
hereby deemed null and void and of no further force or effect.

 

  9.

Tenant agrees to keep strictly confidential and shall not disclose orally or in
writing the terms and conditions of this Second Amendment, including without
limitation the rental rates, or any matters related thereto, except that Tenant
may disclose such terms and conditions of this Second Amendment to its bona fide
legal and financial representatives who need to know such information to
effectuate this Second Amendment, a future financing, sale of stock, as well as
any public company requirement to disclose such information.

 

  10.

Except as otherwise expressly provided herein, all defined terms used in this
Second Amendment shall have the same respective meanings as are provided for
such defined terms in the Lease. Tenant shall accept the Premises in its “as is”
condition and shall pay Operating Expenses as provided in the Lease during the
Second Extension Term.

 

  11.

Insofar as the specific terms and provisions of this Second Amendment purport to
amend or modify or are in conflict with the specific terms, provisions and
exhibits of the Lease, the terms and provisions of this Second Amendment shall
govern and control; in all other respects, the terms, provisions and exhibits of
the Lease shall remain unmodified and in full force and effect.

 

  12.

Landlord and Tenant hereby agree that (i) this Second Amendment is incorporated
into and made a part of the Lease, (ii) any and all references to the Lease
hereinafter shall include this Second Amendment, and (iii) the Lease and all
terms, conditions and provisions of the Lease are in full force and effect as of
the date hereof, except as expressly modified and amended hereinabove.

 

  13.

Any obligation or liability whatsoever of ProLogis, a Maryland real estate
investment trust, which may arise at any time under this Lease or any obligation
or liability which may be incurred by it pursuant to any other instrument,
transaction, or undertaking contemplated hereby shall not be personally binding
upon, nor shall resort for the enforcement thereof be had to the property of,
its trustees, directors, shareholders, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort, or
otherwise.

IN WITNESS WHEREOF, the parties hereto have signed this Second Amendment as of
the day and year first above written.



 

TENANT:     LANDLORD: Ikanos Communications, Inc., a Delaware corporation    
ProLogis, a Maryland real estate investment trust

By:

 

 

/s/ Dennis Bencala

 

    By:  

/s/ W. Scott Lamson

Name:   Dennis Bencala     Name:   W. Scott Lamson Title:   Chief Financial
Officer     Title:   Senior Vice President